DETAILED ACTION   
Election/Restriction

1.	Applicant's election without traverse of Group I, claims 1 - 15 is acknowledged.

Claim Objections
2.	Claims 1, 4, 6, 12 - 14 are objected to because of the following informalities:
          In claim 1, lines 8, 12 – 14, and claim 11, line 2 “first source/drain electrode” and “second source/drain electrode” should be changed to “first source electrode” and “first drain electrode” because the expression “source/drain” renders the claim alternative.
In claim 1, lines 12 - 14 “first source/drain region” and “second source/drain region” should be changed to “first source electrode” and “first drain electrode” because the expression “source/drain” renders the claim alternative.
In claim 4, line 3 “first source/drain electrode” should be changed to “first source electrode” because the expression “source/drain” renders the claim alternative.
In claim 4, line 5 “first source/drain electrode” should be changed to “first source electrode” because the expression “source/drain” renders the claim alternative.
In claim 4, line 5, “the exposed first signal line” should be changed to “the first signal line” because it lacks of antecedent basis;
In claim 6, line 4 “first source/drain region” and “second source/drain region” should be changed to “first source region” and “first drain region” because the expression “source/drain” renders the claim alternative.
In claim 12, lines 8, 10, “the same planar shape” should be changed to “a same planar shape” because it lacks of antecedent basis;
In claim 12, “first source/drain electrode”; “second source/drain electrode”; “third source/drain electrode” and “fourth source/drain electrode” should be changed to “first source electrode”; “first drain electrode”; “second source electrode” and “second drain electrode” because the expression “source/drain” renders the claim alternative.
In claim 12, “first source/drain region”; “second source/drain region”; “third source/drain region” and “fourth source/drain region” should be changed to “first source region”; “first drain region”; “second source region” and “second drain region” because the expression “source/drain” renders the claim alternative.
In claim 13, lines 2, 5, “the same layer” should be changed to “a same layer” because it lacks of antecedent basis 
In claim 14, lines 3 - 4, “a capacitor is between the first capacitor electrode and the second capacitor electrode” should be changed to “a capacitor includes the first capacitor electrode and the second capacitor electrode”

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1 - 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHOU (2021/0366942).
With regard to claim 1, ZHOU discloses a display device comprising: 
a substrate (1); 
a first conductive layer (2) on the substrate (1) and comprising a first signal line (referred to as “2A” by examiner’s annotation shown in fig. 1 below; wherein the signal line 2A is a portion of the conductive layer 2); 
an insulating layer pattern (3) on the first conductive layer (2); 
a semiconductor pattern (4) on the insulating layer pattern (3); 
a gate insulating layer (5) on the semiconductor pattern (4); and 
a second conductive layer (conductive layers 6, 81, 82 functioning as a second conductive layer) comprises a gate electrode (6) on the gate insulting layer  (5) and a first source electrode (81) and a second drain electrode (82), each on at least a part of the semiconductor pattern (4), wherein the insulating layer pattern (3) and the semiconductor pattern (4) have a same planar shape (a bottom surface of the semiconductor pattern 4 and a top surface of the insulating layer 3 directly contact each other. Therefore, the insulating layer pattern (3) and the semiconductor pattern (4) have a same planar shape of the interface area), 
the semiconductor pattern (4) comprises a channel region (42) overlapping the gate electrode (6), a first source region (41) on a first side of the channel region (42) and a second drain region (41) on a second side of the channel region (42), and the first source electrode (81) electrically connects the first source region (41) and the first signal line (2A).

    PNG
    media_image1.png
    480
    656
    media_image1.png
    Greyscale




With regard to claim 2, ZHOU discloses side surfaces of the insulating layer pattern (3) and side surfaces of the semiconductor pattern (4) are aligned with each other.
With regard to claim 3, ZHOU discloses the insulating layer pattern (3) and the semiconductor pattern (4) are formed in an island shape.
With regard to claim 4, ZHOU discloses the insulating layer pattern (3) and the semiconductor pattern (4) at least partially expose the first signal line (2A), and the first source electrode (81) is on at least a part of a side surface of the insulating layer pattern (3) and at least a part of a side surface of the semiconductor pattern (4) and electrically connects the first signal line (2A) and the first source region (41).
With regard to claim 5, ZHOU discloses the first signal line (2A) functioning as a data line (because the first signal line 2A is directly connected to the source region 41) or functioning as a first power wiring.

With regard to claim 6, ZHOU discloses an interlayer insulating film (layers 7, 9 functioning as an interlayer insulating film) on the second conductive layer (6, 81, 82); and a pixel electrode (11) on the interlayer insulating film (7, 9) and electrically connected to the first source region (41).
With regard to claim 7, ZHOU discloses the interlayer insulating film (7, 9) forms side surfaces of the semiconductor pattern (4) and/or the side surfaces of the insulating layer pattern (3).
With regard to claim 8, ZHOU discloses a passivation layer (9) on the second conductive layer (6, 81, 82), wherein the passivation layer (9) covers an upper surface of the gate electrode (6) and covers at least a part of an upper surface of the substrate (1).
With regard to claim 9, ZHOU discloses the passivation layer (9) at least partially covers (in the top view) the side surfaces of the semiconductor pattern (4) and at least partially covers (in the top view) the side surfaces of the insulating layer pattern (3).

With regard to claim 10, ZHOU discloses the first conductive layer (2) further comprises a lower light blocking pattern (referred to as “2B” by examiner’s annotation shown in fig. 1 above; wherein the lower light blocking pattern 2B is a portion of the conductive layer 2), and the lower light blocking pattern (2B) overlaps the channel region (42) of the semiconductor pattern (4).
With regard to claim 11, ZHOU discloses the lower light blocking pattern (2B) is electrically connected to the first source electrode (81).

    PNG
    media_image1.png
    480
    656
    media_image1.png
    Greyscale

Allowable Subject Matter
5.	Claim 12 - 15 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 - 15 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a third source/drain region on a first side of the second channel region and a fourth source/drain region on a second side of the second channel region, the first source/drain electrode electrically connects the first source/drain region and the data line, the second source/drain electrode electrically connects the second source/drain region and the first gate electrode, the third source/drain electrode electrically connects the third source/drain region and the power wiring, and the fourth source/drain electrode electrically connects the fourth source/drain region and the pixel electrode as recited in claim 12.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826